        Case 3:21-cv-00067-JWD-EWD            Document 17      05/10/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

PAULA A. GORDON, individually
and on behalf of her minor grandchild, REP
                                                                     CIVIL ACTION
VERSUS
                                                                     NO. 21-67-JWD-EWD
HUNTER V. GREENE, ET AL.
                                          OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 13) dated April 15, 2021, to which an objection

(Doc. 16) was filed,

       IT IS ORDERED that the following motions are GRANTED, and the claims by

Plaintiff Paula A. Gordon against Hunter Greene, Donald T. Johnson, Karen Allain, and

Prisca A. Zeigler are DISMISSED WITH PREJUDICE as Plaintiff has not timely opposed

the motions and the motions appear to have merit: 1) Motion to Dismiss Pursuant to Rules

12(b)(1) and 12(b)(6), filed by Judges Hunter Greene and Donald Johnson (Doc. 5); 2)

Defendant Karen Allain’s Motion to Dismiss (Doc. 9); and 3) Motion to Dismiss Pursuant to

Rules 12(b)(1) and 12(b)(6), filed by Prisca A. Zeigler (Doc. 12).

       Signed in Baton Rouge, Louisiana, on May 10, 2021.

                                                   S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
